DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “oil feeding mechanism configured to feed a lubricating oil to a fitting portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
Claim limitation “oil feeding mechanism configured to feed a lubricating oil to a fitting portion” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Particularly, it is unclear to the Examiner as to exactly which elements make up the oil feeding mechanism.  For example, it is unclear if the mechanism only includes the oil tank and connecting conduits, valves, and/or cooler.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Remaining claims 2-9 are indefinite due to their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2014/0230645 to Bauer et al. in view of US Patent 4628579 to Taylor.
Re: claim 1.  Bauer et al. show in figure 1 a gas cushion device comprising: a cylinder 1; a piston 9 slidably fitted in the cylinder as shown, a gas N2 or nitrogen enclosed in the cylinder to energize the piston, and an oil feeding mechanism 33, 37, 41, 45 configured to feed a lubricating oil to a fitting portion shown in the area of 33 between the cylinder and the piston, wherein the cylinder and the piston are fitted in a state as shown and as described in paragraph [0050] in which it is described that the selection of the outer diameter of the piston rod  and the inner diameter of the cylinder tube 1 can be adjusted, but is silent with regards to the specific description of the state being an interference fit state.
Taylor teaches in col. 5 lines 18-24 the use of a piston and cylinder arrangement forming an interference fit state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the state of the piston cylinder arrangement of Bauer et al. to have been an interference fit state, in view of the teachings of Taylor, in order to provide a means of adjusting the force-stroke characteristic of the gas cylinder depending on the particular application.




Re: claim 2.  Bauer et al., as modified, teach in figure 1 of Bauer et al. the limitation wherein the piston 9 is reduced in diameter from an inside of the cylinder toward the outside of the cylinder as shown in annotated figure 1 below.  
[AltContent: textbox (Larger diameter of piston inside cylinder)]
[AltContent: textbox (Reduced diameter of piston outside cylinder)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    253
    531
    media_image1.png
    Greyscale

Re: claim 4.  Bauer et al., as modified, teach in figure 1 of Bauer et al. the limitation wherein a space 23 is formed between the cylinder 1 and the piston 9 so that a volume of the space is increased when the piston is depressed and the volume of the space is decreased when the piston is pulled out, and the space constitutes a pump of the oil feeding mechanism as shown.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2014/0230645 to Bauer et al. in view of US Patent 4628579 to Taylor as applied above, and further in view of US Patent Application 2009/0159828 to Esser.
Esser teaches in paragraph [0011] the limitation wherein a frictional force is smaller than a repulsive force by a gas acting on a piston within a cylinder.
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2014/0230645 to Bauer et al. in view of US Patent 4628579 to Taylor as applied above, and further in view of US Patent 4804290 to Balsells.
Bauer et al., as modified, teach in figure 1 of Bauer et al. the cylinder 1 being provided with a plurality of first recesses in the area of elements 31, 33, and 35 arranged in a piston sliding direction at the fitting portion with a first fitting surface being formed between the first recesses as shown, but is silent with regards to the piston being provided with a plurality of second recesses arranged in the piston sliding direction at the fitting portion with a second fitting surface being formed between the second recesses.
Balsells teaches in figure 3a the use of a piston or pin 100 being provided with a plurality of second recesses 104, 106 arranged in a piston sliding direction at a fitting portion with a second fitting surface shown at the top of the element between reference numbers 120 and 128 being formed between the second recesses which cooperates with first recesses 90, 92 and intervening first fitting surface on a cylinder or housing 82. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the piston of Bauer et al., as modified, to have included recesses and an intervening fitting surface, in view of the teachings of .
  
Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “in claims 1” should be changed to --in claim 1--.  Appropriate correction is required.

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent and Patent Applications: 9511466 to Kawakami, 9587455 to Frey et al., and 2018/0003257 to Knol teach the use of similar piston cylinder devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mmb

March 26, 2022

/MELODY M BURCH/Primary Examiner, Art Unit 3657